Citation Nr: 1453243	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder with depression not otherwise specified.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In a September 2012 rating decision, the RO granted an increased disability rating of 30 percent for anxiety disorder with depression not otherwise specified effective July 1, 2011, and in October 2012, the RO granted an earlier effective date of June 8, 2011 (date of claim), for the 30 percent disability rating.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2011 written statement, the Veteran raised the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected ischemic heart disease.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2014).


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's anxiety disorder with depression not otherwise specified resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

2. The Veteran's claimed stressors are related to the fear of hostile military activity.
3. The Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.
  
4. A VA psychologist has confirmed that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and the evidence indicates the Veteran's symptoms of PTSD are related to the claimed in-service stressors.


CONCLUSIONS OF LAW

1. Throughout the pendency of the appeal, the criteria for a disability rating in excess of 30 percent for anxiety disorder with depression not otherwise specified have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2014).

2. The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in July 2011 and May 2012 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence.  In addition, the Veteran underwent VA examination in August 2011 and July 2012 in connection with his claims.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the Veteran's service-connected anxiety disorder with depression not otherwise specified.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Anxiety Disorder with Depression Not Otherwise Specified

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected anxiety disorder with depression not otherwise specified has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

A June 2010 VA treatment record indicates the Veteran would continue cognitive processing therapy to reduce symptoms of PTSD, depression, and anxiety.  He was casually dressed, with appropriate grooming and hygiene.  His mood was euthymic, and some anxiety was noted.  His thoughts were clear and goal-oriented, and he denied any suicidal or homicidal ideation.  An October 2010 VA mental health note shows the Veteran had increased symptoms of depression and PTSD.  The Veteran's grooming and hygiene were appropriate, his mood was pleasant, and his affect was mood-congruent.  His thoughts were goal-oriented, his speech was clear, and his eye contact was appropriate.  He denied suicidal and homicidal ideation.  

VA treatment records dated in February 2011 indicate the Veteran had a hot air balloon business.  On a May 2011 claim, the Veteran reported that his service-connected ischemic heart disease and residuals of prostate cancer prevented him from securing or following a substantially gainful occupation.  In a June 2011 written statement, he reported that there were times when he had a lot of anxiety and could not concentrate, and during those times, he could not get a lot of work done. 

In August 2011, the VA examiner assigned a GAF score of 80.  The VA examiner found the Veteran did not currently have any symptoms that met the DSM-IV criteria for any anxiety disorder, and he did not have any symptoms that were impairing his ability to function socially or occupationally or adversely affecting his relationships with others.  The Veteran took good care of his health and activities of daily living, engaged in a lot of fulfilling recreational activities, managed his rental properties, and had good relationships with his daughters, grandkids, girlfriend, and friends.  The Veteran also reported that he always got along well with his co-workers and bosses.  The Veteran went to the gym daily, cooked, cleaned, cared for his flowers, and did a lot of volunteer work.  He was the President of a hot air balloon club and a member of the rotary club and single-handedly organized functions for these clubs.    

An October 2011 VA psychology consult shows the Veteran was nicely groomed, with good eye contact and normal speech.  He was oriented, and no hallucinations or delusional thoughts were reported.  A score of 19 on the PHQ-9 revealed moderately severe depression.  He reported being more anxious and faking his happiness.  He endorsed feeling little interest in doing things, feeling down or depressed, trouble sleeping, feeling bad about himself, disturbed appetite, trouble concentrating, and being fidgety.  He reported some issues with irritability and anger and that he might not communicate like he should.  The VA clinical psychologist assigned a GAF Score of 60.  A November 2011 VA treatment record indicates the Veteran did have difficulties with occasional suicidal ideation but had never developed a plan or intent.  

In April 2012, the Veteran had a euthymic mood.  He had been gone for approximately one month on a road trip with his long-time girlfriend.  He reported that they often engaged in recreational travels and had good conversations and interactions during their time together.  He was casually dressed with good hygiene, and his eye contact was appropriate.  His memory and insight were judged unremarkable, and he did not endorse any hallucinations, delusions, or suicidal or homicidal ideation.  The Veteran had an extensive social life with a great deal of support through friends and family.  In May 2012, the Veteran reported positive changes in his life but still identified on-going difficulties with sleep.  He had continuing thoughts and dreams about his Vietnam experience, but he did report improved relationships and a sense of comfort in his daily life.  He wished to spend his remaining days by reaching out to people in need.  The Veteran was involved in a number of organizations and events focused on helping others, along with his interest in the arts.  He had good hygiene, appropriate eye contact, and a euthymic mood.  He was logical, focused, and did not endorse hallucinations or delusions.  His memory and insight were unremarkable.  He also denied suicidal and homicidal ideation.  

The July 2012 VA examiner assigned a GAF score of 70 and found that although a mental condition had been formally diagnosed, the Veteran's current symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  The VA examiner further found there was no evidence of delusional beliefs, generalized impairment in cognitive functioning, or an inability to care for the activities of daily living.  The GAF score reported was meant to encompass both the Veteran's anxiety and depression.  The Veteran had been placed on medication but still felt anxious and jumpy.  He reported symptoms of a depressed mood, anxiety, panic attacks more than once per week, mild memory loss, and disturbances of motivation and mood.  The Veteran reported getting along fairly well with his girlfriend of 15 years and having friends.  He enjoyed flying hot air balloons and working out, as well as working in his garden.  He stated that he managed rental property, and he denied any problems at work.  

Here, the Board finds the evidence demonstrates that throughout the pendency of the appeal, the Veteran's anxiety disorder with depression not otherwise specified resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9434.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence demonstrates that the Veteran's anxiety disorder with depression not otherwise specified was specifically manifested by a depressed mood, anxiety, intrusive thoughts, difficulty sleeping, trouble concentrating, irritability, panic attacks, occasional suicidal ideation, mild memory loss, and disturbances of mood and motivation.  Here, the Board finds it significant that the Veteran enjoyed good relationships with his family, friends, and co-workers.  In addition, the Veteran's assertions with respect to his inability to maintain substantially gainful employment seem centered on his other service-connected disabilities; with respect to the disability on appeal, the Veteran has indicated only some difficulties with concentration.  

Further, the August 2011 VA examiner found the Veteran did not have any symptoms that were impairing his ability to function socially or occupationally or adversely affecting his relationships with others.  Specifically, the Veteran took good care of his health and activities of daily living, engaged in fulfilling recreational activities, managed rental properties, and had good relationships with his family, girlfriend, and friends.  Similarly, the July 2012 VA examiner found the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  Finally, the VA examiners and VA psychologist assigned GAF scores of 80, 70, and 60, respectfully, indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 30 percent throughout the pendency of the appeal.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the evidence does not show reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impairment of long-term memory, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  The Veteran continually denied homicidal ideation, delusions, and hallucinations, and the evidence shows his hygiene was good, his speech was unremarkable, and his thought processes were logical and goal-oriented.  Although the Veteran reported occasional suicidal ideation at times, he clearly indicated that he had never developed a plan or intent.  In addition, the Board notes that the Veteran reported panic attacks more than once per week on VA examination in July 2012; however, this is the only notation of panic attacks throughout the entire record.  In this case, the Board is particularly cognizant of the focus of the Rating Schedule on the occupational and social impairment resulting from the Veteran's symptoms.  According to the evidence and the Veteran's own lay statements, it appears his psychiatric symptoms did not greatly impact his ability to obtain and maintain substantially gainful employment.  Moreover, the Veteran has repeatedly reported extensive social support and good relationships with friends, family, and co-workers.  For these reasons, the Board finds the criteria for a disability rating in excess of 30 percent for anxiety disorder with depression not otherwise specified have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130; see Hart, 21 Vet. App. 505.

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to occupational and social impairment with reduced reliability and productivity is not established, the Board finds the preponderance of the evidence is against the assignment of a 50 percent disability rating at any time during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned for these periods inadequate.  The Veteran's service-connected anxiety disorder with depression not otherwise specified is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434.  Throughout the pendency of the appeal, the Veteran's psychiatric disability was manifested by a depressed mood, anxiety, intrusive thoughts, difficulty sleeping, trouble concentrating, irritability, panic attacks, occasional suicidal ideation, mild memory loss, and disturbances of mood and motivation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during the pendency of the appeal, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed formal claims of entitlement to a TDIU, which the RO denied in April 2011 and September 2011.  The evidence does not show that the Veteran has disagreed with either rating decision.  Additionally, the Board finds the Veteran has not claimed entitlement to a TDIU based on, at least in part, the severity of his service-connected anxiety disorder with depression not otherwise specified, the current claim on appeal.  As such, the Board does not find that a claim of entitlement to a TDIU has been raised by assertion or the evidence.

PTSD

Service connection may be established for a disability resulting from a disease or injury incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.  Id.  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts that he has PTSD as the result of stressors he experienced during his service in Vietnam.  Specifically, he reports incidents of receiving incoming fire and being involved in fire fights.

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of PTSD, and the claimed stressful events are also not shown in the service records.  However, the Veteran's DD-214 shows his military occupational specialty was field artillery basic, and his separation examination indicates he was a cannoneer.  As such, the Board finds the Veteran's reported stressors are consistent with the places, types, and circumstances of his service, and the record does not demonstrate clear and convincing evidence to the contrary.  In addition, the July 2012 VA examiner determined that the reported stressors were related to the Veteran's fear of hostile military activity and were sufficient for a diagnosis of PTSD.  Therefore, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors even when participation in combat with the enemy is not shown.  See 38 C.F.R. § 3.304(f)(3).  In this regard, the Board finds the Veteran's lay testimony alone is sufficient to establish the existence of the in-service stressors.  

In this case, the Board notes that neither VA examiner found the Veteran met the criteria for a diagnosis of PTSD.  Nevertheless, the record demonstrates diagnoses of PTSD during the pendency of the appeal.  An October 2010 VA mental health note shows the Veteran had increased symptoms of depression and PTSD, and VA treatment records dated in May 2012 and August 2012 reflect a diagnosis of PTSD.  In addition, multiple VA treatment records show the Veteran was attending a PTSD support group.  The Board also notes that the Veteran met all but one element of one of the five Criterion for a diagnosis of PTSD on examination in July 2012.  Furthermore, it appears that when rendering the diagnosis, the July 2012 VA examiner focused on the severity of the Veteran's symptoms and their impact on his occupational and social functioning.  As such, the Board finds the evidence is at least in relative equipoise as to whether the Veteran has a current disability of PTSD for service connection purposes.  In addition, although the treating VA psychologist who provided the diagnosis of PTSD does not specifically relate the Veteran's PTSD to the reported stressors, the July 2012 VA examiner determined that the Veteran's reported stressors were sufficient for a diagnosis of PTSD and were related to the Veteran's fear of hostile military activity.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the competent medical evidence reflects a diagnosis of PTSD related to in-service stressors, and the Veteran's lay testimony, consistent with the circumstances of his service, has established the occurrence of the in-service stressors.  As such, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49. 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder with depression not otherwise specified is denied.

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


